 1   JEFFREY R. THURRELL (SBN 202765)
     jthurrell@fisherphillips.com
 2   SPENCER W. WALDRON (SBN 284029)
     swaldron@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 4   Irvine, California 92614
     Telephone: (949) 851-2424
 5   Facsimile: (949) 851-0152
 6   AARON F. OLSEN (SBN 224947)
     aolsen@fisherphillips.com
 7   FISHER & PHILLIPS LLP
     4747 Executive Drive, Suite 1000
 8   San Diego, California 92121
     Telephone: (858) 597-9600
 9   Facsimile: (858) 597-9601
10   Attorneys for Plaintiff
     CALIFORNIA HOTEL & LODGING ASSOCIATION
11

12                             UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
14

15   CALIFORNIA HOTEL & LODGING                 Case No:
     ASSOCIATION,
16
                             Plaintiff,         PLAINTIFF’S CERTIFICATION OF
17                                              INTERESTED ENTITIES OR
            v.                                  PERSONS
18
     CITY OF OAKLAND,
19
                             Defendant.         Complaint Filed: March 7, 2019
20                                              Trial Date:   None Set
21
            TO THE ABOVE-ENTITLED COURT AND TO ALL PARTIES AND
22
     THEIR COUNSEL OF RECORD:
23
            Pursuant to Civil Local Rule 3-15, the undersigned certifies that the
24
     following listed persons, associations of persons, firms, partnerships, corporations
25
     (including parent corporations) or other entities (i) have a financial interest in the
26
     subject matter in controversy or in a party to the proceeding, or (ii) have a non-
27
     financial interest in the subject matter or in a party that could be substantially
28
                                                 1                                 Case No.
                         CERTIFICATION OF INTERESTED ENTITIES OR PERSONS

     FPDOCS 35111113.1
 1   affected by the outcome of this proceeding:
 2          1. Defendant, City of Oakland
 3          2. Plaintiff, California Hotel & Lodging Association
 4          3. Any Hotel or Hotel Employer within the meaning of Oakland Municipal
 5              Code Chapter 5.93 which is affected by Oakland Measure Z.
 6

 7    Dated: March 7, 2019                        Respectfully submitted,
 8                                                FISHER & PHILLIPS LLP
 9
                                            By:          /s/ Jeffrey R. Thurrell
10                                                Jeffrey R. Thurrell
                                                  Spencer W. Waldron
11                                                Aaron F. Olsen
                                                  Attorneys for Plaintiff
12                                                CALIFORNIA HOTEL &
                                                  LODGING ASSOCIATION
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                 2                                 Case No.
                         CERTIFICATION OF INTERESTED ENTITIES OR PERSONS

     FPDOCS 35111113.1
